1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11   DENNIS M. BUCKOVETZ,                       Case No.: 18cv2736-MDD-KSC
12                                 Plaintiff,
                                                ORDER GRANTING PLAINTIFF'S
13   v.                                         MOTION FOR LEAVE TO FILE
                                                FIRST AMENDED COMPLAINT
14   UNITED STATES DEPARTMENT
     OF THE NAVY,
15
                              Defendant.        [ECF No. 22]
16
17        On December 5, 2018, Plaintiff Dennis M. Buckovetz (“Plaintiff”),
18   proceeding pro se, commenced the instant action against Defendant United
19   States Department of the Navy (“Defendant”) alleging Defendant violated the
20   Freedom of Information Act (“FOIA”), 5 U.S.C. § 552(a)(4)(B). (ECF No. 1).
21   On December 11, 2019, Plaintiff filed a motion requesting leave to file a First
22   Amended Complaint. (ECF No. 22). On December 27, 2019, Defendant filed
23   a response in opposition (ECF No. 25), to which Plaintiff replied (ECF No.
24   28). For the reasons set forth herein, the Court GRANTS Plaintiff’s motion
25   for leave to file a First Amended Complaint.
26                            I.      LEGAL STANDARD
27        Federal Rule of Civil Procedure 15 governs amendment of pleadings. It

                                                1
                                                                     18cv2736-MDD-KSC
1    states that if a responsive pleading has already been filed, the party seeking
2    amendment “may amend the party’s pleading only by leave of court or by
3    written consent of the adverse party; and leave shall be freely given when
4    justice so requires.” Fed. R. Civ. P. 15(a). This rule reflects an underlying
5    policy that disputes should be determined on their merits, and not on the
6    technicalities of pleading rules. See Foman v. Davis, 371 U.S. 178, 181-82
7    (1962). Accordingly, the Court must be generous in granting leave to amend.
8    See Morongo Band of Mission Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir.
9    1990) (noting leave to amend should be granted with “extreme liberality”);
10   Ascon Props., Inc. v. Mobil Oil Co., 866 F.2d 1149, 1160 (9th Cir. 1989).
11        However, courts may deny leave to amend for several reasons, including
12   the presence of bad faith on the part of the plaintiff, undue delay, prejudice to
13   the defendant, futility of amendment, and whether the plaintiff has
14   previously filed an amended complaint. See Ascon Props., 866 F.2d at 1160;
15   McGlinchy v. Shell Chem. Co., 845 F.2d 802, 809 (9th Cir. 1988). The test of
16   futility “is identical to the one used when considering the sufficiency of a
17   pleading challenged under Rule 12(b)(6).” Miller v. Rykoff-Sexton, Inc., 845
18   F.2d 209, 214 (9th Cir. 1988).
19                                 II.   DISCUSSION
20        Plaintiff seeks to amend the “requested relief” portion of his complaint
21   to “address the adequacy of [Defendant’s] search.” (ECF No. 22 at 3).
22   Specifically, he seeks to remove his request to order Defendant “to certify . . .
23   that the disclosed email records include all emails that satisfy the search
24   criteria presented in [his] FOIA” and seeks to add his request to order
25   Defendant to “recover or reconstitute any responsive email records that were
26   deleted from the usmc.mil email accounts identified in [his] 2015 and 2018
27   Requests,” to award “attorney fees,” and to “issue a written finding if the

                                             2
                                                                       18cv2736-MDD-KSC
1    circumstances surrounding the withholding of responsive records raise
2    questions about whether agency personnel acted arbitrarily or capriciously.”
3    (ECF No. 22-2 at 5). Defendant opposes, contending the amended requests
4    for relief are not permissible in this FOIA action, and therefore, amendment
5    would be futile. (ECF No. 25 at 1).
6    A.    Futility
7          First, Plaintiff requests Defendant “recover or reconstitute any
8    responsive email records that were deleted.” (ECF No. 22-2 at 5). Defendant
9    avers that it has no duty under the FOIA to recover deleted documents.
10   (ECF No. 25 at 2-3). In support, Defendant cites a Sixth Circuit case, which
11   found that requiring a “technology expert [to] scan relevant computers and
12   servers for additional information that might have been deleted” is
13   “manifestly not what the [FOIA] intends.” (Id. (citing CareToLive v. FDA,
14   631 F.3d 336, 344 (6th Cir. 2011)). In CareToLive, the Sixth Circuit was
15   addressing the adequacy of the government’s search and noted that while
16   “some of our sister circuits have required that agencies attempt to recover
17   electronic files to respond to certain requests . . . the facts of this case do not
18   require such a search.” CareToLive, 631 F.3d at 343. The Eighth Circuit has
19   explained that “[t]he fact that a document once existed does not mean that it
20   now exists; nor does the fact that an agency created a document necessarily
21   imply that the agency has retained it.” Miller v. U.S. Dep’t of State, 779 F.2d
22   1378, 1384 (8th Cir. 1985). The government is not required by the FOIA to
23   account for deleted documents, said the Eighth Circuit, “if it has made a
24   diligent search for those documents in the places in which they might be
25   expected to be found.” Id. Accordingly, Plaintiff may recover deleted emails
26   if the Court finds Defendant’s initial search was inadequate. See CareToLive,
27   631 F.3d at 343; Miller, 779 F.2d at 1384. Therefore, his amendment

                                               3
                                                                         18cv2736-MDD-KSC
1    regarding deleted emails is not necessarily futile.
2          Second, Plaintiff seeks “attorney’s fees.” (ECF No. 22-2 at 5).
3    Defendant opposes this amendment because “a pro se litigant may not
4    recover attorney’s fees under the FOIA.” Carter v. Veterans Admin., 780 F.2d
5    1479, 1481 (9th Cir. 1986). In reply, Plaintiff contends “[t]his amendment is
6    sought in the event that [he] engage[s] an attorney to counsel and/or
7    represent [him] in this action.” (ECF No. 28 at 3). Amendment is not futile if
8    Plaintiff were to retain counsel. The Court advises Plaintiff that in order to
9    receive attorney’s fees he must actually hire an attorney to represent him in
10   the action1 and not merely counsel him. See Kay v. Ehrler, 499 U.S. 432, 437
11   (1991) (explaining that a rule authorizing an award “of counsel fees to pro se
12   litigants . . . would create a disincentive to employ counsel whenever such a
13   plaintiff considered himself competent to litigate on his own behalf”).
14         Third, Plaintiff seeks to amend his complaint to request a “written
15   finding” if the Court finds “agency personnel acted arbitrarily or
16   capriciously.” (ECF No. 22-2 at 5). Defendant contends whether the
17   government acted arbitrarily and capriciously is irrelevant to FOIA actions.
18   (See ECF No. 25 at 3). However, section 552(a)(4)(F) provides that
19   “[w]henever the court orders the production of any agency records improperly
20   withheld from the complainant and assesses against the United States
21   reasonable attorney fees and other litigation costs, and the court additionally
22   issues a written finding that the circumstances surrounding the withholding
23   raise questions whether agency personnel acted arbitrarily or capriciously,”
24
25
26   1In other words, Plaintiff’s attorney would need to file a notice of appearance. Further,
     Plaintiff would only recover attorney’s fees for work completed after the filing of the notice
27   of appearance.

                                                   4
                                                                                 18cv2736-MDD-KSC
1    Special Counsel must determine whether further disciplinary action is
2    necessary. 5 U.S.C. § 552(a)(4)(F)(i). Amendment, therefore, is not
3    necessarily futile because the Court may ultimately “order the production of
4    any agency records” in connection with the dispute and “assess against the
5    United States reasonable attorney fees and other litigation costs.” Id.
6    Pursuant to the FOIA, the Court could then issue “a written finding that the
7    circumstances withholding raise questions [about] whether agency personnel
8    acted arbitrarily or capriciously with respect to the withholding.” Id.
9    B.   Remaining Foman Factors
10        Having found that Plaintiff’s amendment is not futile, the Court
11   proceeds to the remaining Foman factors. First, there is no evidence that the
12   proposed amendment will prejudice Defendant. Second, while Plaintiff
13   purportedly seeks leave to amend his complaint to address claims raised in
14   Defendant’s motion to dismiss and answer, which were filed in June and
15   August of 2019, the Court does not find Plaintiff unduly delayed in filing the
16   instant motion. (ECF No. 22 at 2; see also ECF Nos. 9, 14). Following
17   Defendant’s answer, the parties consented to United States Magistrate Judge
18   Mitchell D. Dembin’s jurisdiction for all proceedings in this case, including
19   trial, the entry of final judgment, and all post-trial proceedings on October
20   28, 2019. (ECF No. 16). The Court held a telephonic case management
21   conference on November 18, 2019 and set a briefing schedule later that day.
22   (ECF Nos. 17, 19, 20). Given the procedural posture of the case, it does not
23   appear that Plaintiff delayed in filing the instant motion. Further, Plaintiff
24   has not previously amended his complaint. (See Docket).
25                               III. CONCLUSION
26        Upon thorough review of the relevant documents, and after examining
27   the relevant factors, the Court finds that permitting Plaintiff leave to amend

                                            5
                                                                      18cv2736-MDD-KSC
1    his complaint is appropriate. Accordingly, the Court GRANTS Plaintiff’s
2    motion for leave to file an a First Amended Complaint. The Clerk of Court is
3    instructed to file Plaintiff’s First Amended Complaint (ECF No. 22-1) as a
4    separate docket entry.
5         IT IS SO ORDERED.
6    Dated: January 7, 2020
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                           6
                                                                    18cv2736-MDD-KSC
